September   30, 1975


The Honorable Wilson E. Spair                  Opinion No. H- 701
Director,  Texas Department
of Public Safety                               Re:   Effect of a state agency’s
5805 North Lamar Blvd.                               granting extended sick
Austin, Texas 78773                                  leave to an employee.

The Honorable Raymond W. Vowel1
Commissioner.     State Department
of Public Welfare
John H. Reagan Building

Dear Colonel   Speir and Commissioner    Vowell:

    You have requested our opinion concerning the relationship between
accrued sick leave, exceptional sick leave, and workmen’s compensation
benefits.  Article 8309g, V. T. C. S., which establishes a workmen’s
compensation program for state employees,     provides in section 12 that:

       an employee is not entitled to weekly payments
       of compensation under this Article until he has
       exhausted his accrued sick leave.

Article V, section 7 of both the 1975 and 1973 Appropriations    Acts provides
that sick leave is accrued at the rate of 8 hours per month. Acts 1973,
63rd Leg.,     ch. 659, p. 2200; Senate Bill 52, 64th Leg.,   Article V, section
7(b) of both Acts additionally provides:
             . . .
         Exceptions to the amount of sick leave an employee
        may take may be authorized by the administrative
        head or heads of any agency ol the State provided
         such exceptions are authorized on an individual
         basis after a review of the merits of such particular
         case.    A statement of any such authorized excep-
         tions or the reasons for them shell be attached to
         the State agency’s duplicate payroll voucher for the
         payroll period affected by such authorized exceptions.




                                  p. 3035
The Honorable   Wilson E. Speir
The Honorable   Raymond W. Vowell,     page 2 (H-701)




    You have asked of the effect of a grant of exceptional sick leave on an
employee’s entitlement to workmen’s compensation benefits.        We believe
the words “exceptions to the amount of sick leave an employee may take”
imply that an employee must take all of his accrued sick leave in order
to be eligible to receive exceptional sick leave.   However,   the restriction
contained in section 12 of article 8309g pertains only to regularly accrued
sick leave.    Once an employee who has sustained a compensible injury
exhausts his accrued sick leave he becomes eligible to receive workmen’s
compensation benefits.    In our opinion the granting of additional excep-
tional sick leave would not affect his entitlement to those benefits.    -See
Attorney General Opinion H-338 (1974).

     Commissioner   Vowel1 also asks if an injured employee who has
exhausted his accrued sick leave would be eligible to receive worlanen’s
compensation benefits even though he was receiving pay for compensatory
time and vacation.   There is no statutory requirement that workmen’s
compensation benefits be offset against payments for compensatory time
and vacation, and therefore no such offset is permitted.    V. T. C. S. ,
arts, 8309g. § 15(a), 6674s. 5 7(a)(l). 8306. $ 3) Attorney General ~Opinion
H-338 (1974).

                           SUMMARY

            Once a state employee exhausts his accrued sick
        leave he becomes eligible for workmen’s compensation
        benefits.




                                       JOHN L, HILL
                                       Attorney General   of Texas




Opinion Committee
                                    p. 3036